Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the amendment filed 02/24/2021.
Claims 1-15, 16-32, 33-38 are pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15, 16-32, 33-38  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
Claims 1, 16, 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

The claim(s) contains subject matter “a configuration indicating a first resource for delay-sensitive traffic in an unlicensed frequency band and a second resource for delay-sensitive traffic in a licensed frequency band” which was not described in the 

















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 16, 33  is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200037277 in view of 20200170004 , and further in view of 20160095129.
Regarding to claim 1, 20200037277 teaches a method of wireless communication, comprising: 
communicating, by a first wireless communication device with a second wireless communication device, a scheduling indicating a first resource (8 times within one subframe) in an unlicensed frequency band and a second resource (32 times within one subframe ) in a licensed frequency band 
(Different frame structures are usually used for the unlicensed frequency band and the licensed frequency band…... When a scheduling period is one slot, the user equipment may perform scheduling 8 times within one subframe of the licensed frequency band, 
communicating, by the first wireless communication device with the second wireless communication device in the unlicensed frequency band, a first communication signal based on the scheduling (the user equipment may perform scheduling 8 times within one subframe of the licensed frequency band, and may perform scheduling 32 times within one subframe of the unlicensed frequency band.) [see Paragraph 0066]; 
communicating, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on the scheduling (the user equipment may perform scheduling 8 times within one subframe of the licensed frequency band, and may perform scheduling 32 times within one subframe of the unlicensed frequency band.) [see Paragraph 0066];
communicating, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on at least one of a channel status (status of the synchronization signal) of the unlicensed frequency band or a transmission parameter associated with at least one of the first communication signal or the second communication signal ( communicating, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on at least one of a status of the synchronization signal  of the unlicensed frequency band)[see Paragraphs 0117 & 0062]

20210006382, from the same or similar fields of endeavor, teaches configuration indicating a first resource in an unlicensed frequency band and a second resource in a licensed band  (configuration indicating a first resource in an unlicensed frequency band and a second resource in a licensed band ) [see Paragraphs 0035 & 0267 & 0268 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037277 in view of 20210006382 because 20210006382  suggests that embodiments herein provide a method and device for transmitting information, a base station, and UE, capable of improving flexible configuration and effective use of a resource in an unlicensed band.
However, 20200037277 and 20210006382  do not explicitly teach a first resource for delay-sensitive traffic in an unlicensed frequency band and a second resource for delay-sensitive traffic in a licensed frequency band.
20160095129, from the same or similar fields of endeavor, teaches  a first resource for delay-sensitive traffic in an unlicensed frequency band (computer readable code for determining if at least one transmission channel of the available unlicensed bands has enough bandwidth for a requested delay sensitive service; ) [see Paragraph 0041] and a second resource for delay-sensitive traffic in a licensed frequency band (In a logical comparison step 34 the delay sensitivity of the requested channel request is checked in the resource management server 5. If the request is delay-sensitive (alternative "YES" in step 34), the resource management server 5 checks in a 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382), and further in view of 20160095129  because 20210006382   suggests that an efficient spectrum analysing and sharing approach enabling high spectrum occupancy would be very valuable for the network operators.


Regarding to claim 16, 20200037277 teaches an apparatus comprising: a transceiver configured to:
communicating, by a first wireless communication device with a second wireless communication device, a scheduling indicating a first resource (8 times within one subframe) in an unlicensed frequency band and a second resource (32 times within one subframe ) in a licensed frequency band 
(Different frame structures are usually used for the unlicensed frequency band and the licensed frequency band…... When a scheduling period is one slot, the user equipment may perform scheduling 8 times within one subframe of the licensed frequency band, and may perform scheduling 32 times within one subframe of the unlicensed frequency band.) [see Paragraph 0066]; 
communicating, by the first wireless communication device with the second wireless communication device in the unlicensed frequency band, a first communication signal based on the scheduling (the user equipment may perform scheduling 8 times within 
communicating, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on the scheduling (the user equipment may perform scheduling 8 times within one subframe of the licensed frequency band, and may perform scheduling 32 times within one subframe of the unlicensed frequency band.) [see Paragraph 0066];
communicating, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on at least one of a channel status (status of the synchronization signal) of the unlicensed frequency band or a transmission parameter associated with at least one of the first communication signal or the second communication signal ( communicating, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on at least one of a status of the synchronization signal  of the unlicensed frequency band)[see Paragraphs 0117 & 0062]
However, 20200037277 does not explicitly teach configuration indicating a first resource in an unlicensed frequency band and a second resource in a licensed band.
20210006382, from the same or similar fields of endeavor, teaches configuration indicating a first resource in an unlicensed frequency band and a second resource in a licensed band  (configuration indicating a first resource in an unlicensed frequency band and a second resource in a licensed band ) [see Paragraphs 0035 & 0267 & 0268 ].

However, 20200037277 and 20210006382  do not explicitly teach a first resource for delay-sensitive traffic in an unlicensed frequency band and a second resource for delay-sensitive traffic in a licensed frequency band.
20160095129, from the same or similar fields of endeavor, teaches  a first resource for delay-sensitive traffic in an unlicensed frequency band (computer readable code for determining if at least one transmission channel of the available unlicensed bands has enough bandwidth for a requested delay sensitive service; ) [see Paragraph 0041] and a second resource for delay-sensitive traffic in a licensed frequency band (In a logical comparison step 34 the delay sensitivity of the requested channel request is checked in the resource management server 5. If the request is delay-sensitive (alternative "YES" in step 34), the resource management server 5 checks in a comparison step 36 whether there is room in the licensed band of the service to support the requested service) [see Paragraph 0102].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382), and further in view of 20160095129  because 

Regarding to claim 33, 20200037277 teaches a computer-readable medium program code recorded thereon, the program code comprising:
code for causing a first wireless communication device to communicate with a second wireless communication device, a scheduling indicating a first resource (8 times within one subframe) in an unlicensed frequency band and a second resource (32 times within one subframe ) in a licensed frequency band 
(Different frame structures are usually used for the unlicensed frequency band and the licensed frequency band…... When a scheduling period is one slot, the user equipment may perform scheduling 8 times within one subframe of the licensed frequency band, and may perform scheduling 32 times within one subframe of the unlicensed frequency band.) [see Paragraph 0066]; 
communicating, by the first wireless communication device with the second wireless communication device in the unlicensed frequency band, a first communication signal based on the scheduling (the user equipment may perform scheduling 8 times within one subframe of the licensed frequency band, and may perform scheduling 32 times within one subframe of the unlicensed frequency band.) [see Paragraph 0066]; 
communicating, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on the scheduling (the user equipment may perform scheduling 8 times within 
communicating, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on at least one of a channel status (status of the synchronization signal) of the unlicensed frequency band or a transmission parameter associated with at least one of the first communication signal or the second communication signal ( communicating, by the first wireless communication device with the second wireless communication device in the licensed frequency band, a second communication signal based on at least one of a status of the synchronization signal  of the unlicensed frequency band)[see Paragraphs 0117 & 0062]
However, 20200037277 does not explicitly teach configuration indicating a first resource in an unlicensed frequency band and a second resource in a licensed band.
20210006382, from the same or similar fields of endeavor, teaches configuration indicating a first resource in an unlicensed frequency band and a second resource in a licensed band  (configuration indicating a first resource in an unlicensed frequency band and a second resource in a licensed band ) [see Paragraphs 0035 & 0267 & 0268 ].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20200037277 in view of 20210006382 because 20210006382  suggests that embodiments herein provide a method and device for transmitting information, a base station, and UE, 
However, 20200037277 and 20210006382  do not explicitly teach a first resource for delay-sensitive traffic in an unlicensed frequency band and a second resource for delay-sensitive traffic in a licensed frequency band.
20160095129, from the same or similar fields of endeavor, teaches  a first resource for delay-sensitive traffic in an unlicensed frequency band (computer readable code for determining if at least one transmission channel of the available unlicensed bands has enough bandwidth for a requested delay sensitive service; ) [see Paragraph 0041] and a second resource for delay-sensitive traffic in a licensed frequency band (In a logical comparison step 34 the delay sensitivity of the requested channel request is checked in the resource management server 5. If the request is delay-sensitive (alternative "YES" in step 34), the resource management server 5 checks in a comparison step 36 whether there is room in the licensed band of the service to support the requested service) [see Paragraph 0102].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382), and further in view of 20160095129  because 20210006382   suggests that an efficient spectrum analysing and sharing approach enabling high spectrum occupancy would be very valuable for the network operators.



s 2-5, 8-10, 14-15, 34-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200037277 in view of 20200170004 , and further in view of 20160095129, and further in view of 20200170004.
Regarding to claim 2, 20200037277 and 20210006382  and 20160095129  teach the limitations of claim 1 above.
However, 20200037277 does not explicitly teach performing, by the first wireless communication device, a listen-before-talk (LBT) in the unlicensed frequency band, wherein the channel status is dependent on a result of the LBT. 20200170004, from the same or similar fields of endeavor, teaches performing, by the first wireless communication device, a listen-before-talk (LBT) in the unlicensed frequency band, wherein the channel status is dependent on a result of the LBT  [see Paragraphs 0068 & 0074 & 0077].Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382 and 20160095129), and further in view of 20200170004 because 20200170004 suggests that so sometimes the user equipment may be unable to access a channel. If the user equipment fails to preempt a channel when it needs to transmit an uplink control channel, then uplink control information cannot be transmitted correctly in a timely manner.

Regarding to claim 3, 20200037277 and 20210006382  and 20160095129 teach the limitations of claim 2 above.


Regarding to claim 4, 20200037277 and 20210006382 and 20160095129 teach the limitations of claim 1 above.
However, 20200037277 does not explicitly teach wherein the transmission parameter is associated with a Hybrid Automatic Repeat Request (HARQ) timeline. 

Regarding to claim 5,  20200037277 and 20210006382 and 20160095129 teach the limitations of claim 1 above.
However, 20200037277 does not explicitly teach wherein communicating the first communication signal includes communicating the first communication signal within a first TXOP, the method further comprising: determining, by the first wireless communication device, whether the second communication signal is transmittable within the first TXOP. 20200170004, from the same or similar fields of endeavor, teaches wherein communicating the first communication signal includes communicating the first communication signal within a first TXOP, the method further comprising: determining, by the first wireless communication device, whether the second communication signal is transmittable within the first TXOP [see Paragraphs 0062 & 0068 & 0074 & 0077 & 

Regarding to claim 8,  20200037277 and 20210006382 and 20160095129 teach the limitations of claim 1 above.
However, 20200037277 does not explicitly teach communicating, by the first wireless communication device with the second wireless communication device, an indication to utilize the unlicensed frequency band or the licensed frequency band.
20200170004, from the same or similar fields of endeavor, teaches communicating, by the first wireless communication device with the second wireless communication device, an indication to utilize the unlicensed frequency band or the licensed frequency band [see Paragraphs 0062 & 0068 & 0074 & 0077 & 0007].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382 and 20160095129), and furhter in view of 20200170004 because 20200170004 suggests that so sometimes the user equipment may be unable to access a channel. If the user equipment fails to preempt a channel 

Regarding to claim 9,  20200037277 and 20210006382 and 20160095129  teach the limitations of claim 8 above.
However, 20200037277 does not explicitly teach wherein the indication is based on a selection of one of the unlicensed frequency band or the licensed frequency band by the first wireless communication device. 20200170004, from the same or similar fields of endeavor, teaches wherein the indication is based on a selection of one of the unlicensed frequency band or the licensed frequency band by the first wireless communication device  [see Paragraphs 0062 & 0068 & 0074 & 0077 & 0007].Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system  ( 20200037277 and 20210006382 and 20160095129 ), and further in view of 20200170004 because 20200170004 suggests that so sometimes the user equipment may be unable to access a channel. If the user equipment fails to preempt a channel when it needs to transmit an uplink control channel, then uplink control information cannot be transmitted correctly in a timely manner.

Regarding to claim 10, 20200037277 further teaches communicating, by the first wireless communication device to the second wireless communication device, a DL grant for a DL data transmission, the DL grant including a downlink control information 

Regarding to claim 14, 20200037277 further teaches wherein the first resource is a physical uplink control channel (PUCCH) resource, and the second resource is a PUCCH resource (Different frame structures are usually used for the unlicensed frequency band and the licensed frequency band…... When a scheduling period is one slot, the user equipment may perform scheduling 8 times within one subframe of the licensed frequency band, and may perform scheduling 32 times within one subframe of the unlicensed frequency band.) [see Paragraph 0066]. Regarding to claim 15, 20200037277 further teaches  communicating, by the first wireless communication device with a third wireless communication device, a configuration indicating the first resource in the unlicensed frequency band [see Paragraph 0066]. 

Regarding to claim 34, claim 34 is rejected the same limitations of claim 14 above.
Regarding to claim 35, claim 35 is rejected the same limitations of claim 15 above.
Regarding to claim 36, claim 36 is rejected the same limitations of claim 5 above.

Regarding to claim 37,  20200037277 and 20210006382 and 20160095129 teach the limitations of claim 33 above.

20200170004, from the same or similar fields of endeavor, teaches wherein the second communication signal includes UL information, and wherein the UL information includes at least one of UL data or uplink control information (UCI) (The uplink control information (UCI) includes Acknowledgement (ACK)/Non-Acknowledgement (NACK), Channel State Information (CSI), and a Scheduling Request (SR). When the user equipment supports concurrent transmission of a Physical Uplink Control Channel (PUCCH) and a Physical Uplink Shared Channel (PUSCH), if there is no uplink data to be scheduled, then uplink control information is transmitted in the PUCCH, and if there is uplink data to be scheduled, then uplink control information is transmitted in the PUSCH, and uplink data is transmitted in a PUSCH, or a part of uplink control information is transmitted in the PUCCH, and another part of uplink control information and data is transmitted in the PUSCH. When the user equipment does not support concurrent transmission of the PUCCH and the PUSCH, if there is no uplink data to be scheduled, then the uplink control information is transmitted in the PUCCH, and if there is uplink data to be scheduled, then both uplink control information and data is transmitted in a PUSCH) [see Paragraph 0007]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382 and 20160095129), and further in view of 20200170004 because 20200170004 suggests that so sometimes the user equipment 

Regarding to claim 38,  20200037277 and 20210006382 and 20160095129teach the limitations of claim 33 above.
However, 20200037277 does not explicitly teach code for causing the first wireless communication device to configure multiple resources on the unlicensed frequency band and the licensed frequency band.
20200170004, from the same or similar fields of endeavor, teaches code for causing the first wireless communication device to configure multiple resources on the unlicensed frequency band and the licensed frequency band [see Paragraphs 0062 & 0068 & 0074 & 0077 & 0007].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382 and 20160095129), and further in view of 20200170004 because 20200170004 suggests that so sometimes the user equipment may be unable to access a channel. If the user equipment fails to preempt a channel when it needs to transmit an uplink control channel, then uplink control information cannot be transmitted correctly in a timely manner.

s 17-23, 28-29, 31, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over 20200037277 in view of 20200170004 , and further in view of 20160095129, and further in view of  20170251454.
Regarding to claim 17, 20200037277 and 20210006382 and 20160095129  teach the limitations of claim 16 above.
However, 20200037277 and 20210006382 and 20160095129  do not explicitly teach wherein the first resource is a physical uplink control channel (PUCCH) resource, and the second resource is a UL resource.
20170251454, from the same or similar fields of endeavor, teaches wherein the first resource is a physical uplink control channel (PUCCH) resource, and the second resource is a UL resource (PUCCH) [see Paragraph 0039] (UL resource) [see Paragraph 0041].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382 and 20160095129  ), and further in view of 20170251454 because 20170251454 suggests that It is an object of the present invention to provide a method and apparatus for efficiently performing operations of transmission and reception of a wireless signal.

Regarding to claim 18, 20200037277 further teaches wherein the first wireless communication device is a base station (BS), and the second wireless communication device is a user equipment (UE) [see Paragraph 0066 and Figure 1 and Figure 3]. 
Regarding to claim 22, 20200037277 and 20210006382 and 20160095129  teach the limitations of claim 20 above.
However, 20200037277 does not explicitly teach wherein the UL information includes uplink control information (UCI). 20200170004, from the same or similar fields of endeavor, teaches wherein the UL information includes uplink control information (UCI) 
(The uplink control information (UCI) includes Acknowledgement (ACK)/Non-Acknowledgement (NACK), Channel State Information (CSI), and a Scheduling Request (SR). When the user equipment supports concurrent transmission of a Physical Uplink Control Channel (PUCCH) and a Physical Uplink Shared Channel (PUSCH), if there is no uplink data to be scheduled, then uplink control information is transmitted in the PUCCH, and if there is uplink data to be scheduled, then uplink 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system  (20200037277 and 20210006382 and 20160095129  ), and further in view of 20200170004 because 20200170004 suggests that so sometimes the user equipment may be unable to access a channel. If the user equipment fails to preempt a channel when it needs to transmit an uplink control channel, then uplink control information cannot be transmitted correctly in a timely manner.


Regarding to claim 23,  20200037277 and 20210006382 and 20160095129  teach the limitations of claim 22 above.
However, 20200037277 does not explicitly teach wherein the UCI includes at least one of an ACK/NACK, channel state information (CSI), or a scheduling request (SR). 20200170004, from the same or similar fields of endeavor, teaches wherein the UCI includes at least one of an ACK/NACK, channel state information (CSI), or a scheduling 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system  (20200037277 and 20210006382 and 20160095129  ), and further in view of 20200170004 because 20200170004 suggests that so sometimes the user equipment may be unable to access a channel. If the user equipment fails to preempt a channel when it needs to transmit an uplink control channel, then uplink control information cannot be transmitted correctly in a timely manner.






Regarding to claim 29,  20200037277 and 20210006382 and 20160095129  teach the limitations of claim 16 above.
However, 20200037277 does not explicitly teach a processor configured to: determine to utilize the unlicensed frequency band for PUCCH transmission, wherein in response to a determination to utilize the unlicensed frequency band for PUCCH transmission, the transceiver transmits an indication in the licensed frequency band after the PUCCH transmission has completed.
20200170004, from the same or similar fields of endeavor, teaches a processor configured to: determine to utilize the unlicensed frequency band for PUCCH transmission, wherein in response to a determination to utilize the unlicensed frequency band for PUCCH transmission, the transceiver transmits an indication in the licensed frequency band after the PUCCH transmission has completed [see Paragraphs 0007 & 0068]. 


Regarding to claim 31, 20200037277 and 20210006382 and 20160095129  teach the limitations of claim 16 above.
However, 20200037277 does not explicitly teach 31. wherein the first and second resources are PUCCH resources. 
20200170004, from the same or similar fields of endeavor, teaches wherein the first and second resources are PUCCH resources [see Paragraphs 0007 & 0068]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382 and 20160095129  ), and further in view of 20200170004 because 20200170004 suggests that so sometimes the user equipment may be unable to access a channel. If the user equipment fails to preempt a channel when it needs to transmit an uplink control channel, then uplink control information cannot be transmitted correctly in a timely manner.

However, 20200037277 does not explicitly teach wherein the transceiver communicates with a third wireless communication device, a configuration indicating the first resource in the unlicensed frequency band.
20200170004, from the same or similar fields of endeavor, teaches wherein the transceiver communicates with a third wireless communication device, a configuration indicating the first resource in the unlicensed frequency band [see Paragraphs 0007 & 0068]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the combined system (20200037277 and 20210006382 and 20160095129  ), and further in view of 20200170004 because 20200170004 suggests that so sometimes the user equipment may be unable to access a channel. If the user equipment fails to preempt a channel when it needs to transmit an uplink control channel, then uplink control information cannot be transmitted correctly in a timely manner.

 				Allowable Subject Matter
Claims 6, 7, 11, 12, 13,  24-27, 30 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHUONG T HO/Examiner, Art Unit 2412